FILED
                                                                       Mar 19 2019, 8:31 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEES
Michael Ghosh                                              MATTHEW PIETRZAK AND
The Ghosh Law Office, LLC                                  STEPHANIE BUTTZ
Carmel, Indiana                                            Tara L. Gerber
                                                           Office of Corporation Counsel
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Randy L. Thornton,                                         March 19, 2019
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           18A-PL-1356
        v.                                                 Appeal from the
                                                           Marion Superior Court
Matthew Pietrzak, Stephanie                                The Honorable
Buttz, Eric Lee, and Dianna                                John F. Hanley, Judge
Johnson,1                                                  The Honorable
                                                           Ian L. Stewart, Commissioner
Appellees-Defendants.
                                                           Trial Court Cause No.
                                                           49D11-1402-PL-3833



Kirsch, Judge.




1
 We note that the State of Indiana; Indiana Department of Correction; Marion County, Indiana; and City of
Indianapolis were all original parties in this case but were previously dismissed from the case before the
underlying proceedings involved in the present case.

Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019                              Page 1 of 12
[1]   Randy L. Thornton (“Thornton”) appeals the trial court’s grant of summary

      judgment in favor of Matthew Pietrzak (“Pietrzak”), Stephanie Buttz (“Buttz”)

      (together, “Appellees”), Eric Lee (“Lee”), and Dianna Johnson (“Johnson”),

      who are all probation officers.2 Thornton raises the following restated issue for

      our review: whether the trial court erred when it granted summary judgment in

      favor of Appellees because they are entitled to quasi-judicial immunity.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In August 2006, Thornton pleaded guilty to Class C felony possession of

      cocaine in Cause No. 49G20-0605-FC-81612 (“Cause 81612”). He was

      sentenced by the Marion Superior Court Criminal Division (“the sentencing

      court”) to six years with two years executed and four years suspended.

      Appellant’s App. Vol. 2 at 25, 65. The sentencing order ordered Thornton to

      serve two of those suspended years on probation following the executed portion

      of his sentence. Id. On August 6, 2007, the sentencing court issued an order

      requiring Thornton to begin his two-year probation period for the Class C

      Felony. Id. at 27, 66.




      2
       Thornton concedes that summary judgment was properly granted in favor of Lee and Johnson because they
      were entitled to quasi-judicial immunity for their actions regarding a memorandum filed on April 15, 2008.
      Therefore, only Pietrzak and Butts are Appellees in this case.

      Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019                            Page 2 of 12
[4]   On February 7, 2008, Thornton was sentenced to three years executed in an

      unrelated case, Cause No. 49G06-0702-FA-28198 (“Cause 28198”). Id. at 76-

      77. On April 15, 2008, Lee, who was a probation officer in the Marion County

      Probation Department (“the probation department”), wrote a memo to the

      sentencing court from Cause No. 81612 that stated, in its entirety: “On 2-7-08,

      Mr. Thornton was given an executed sentence under Cause [28198] of 3 years.

      His Probation will resume under Cause [81612] when his executed portion is

      completed.” Id. at 65-66, 81. This memo was approved and signed by Lee’s

      supervisor, Johnson. Id. The sentencing court did not take any action

      regarding this memo. Id. at 86.


[5]   On August 20, 2010, Pietrzak, another probation officer, filed a notice of

      probation violation, which was reviewed by Buttz, another probation officer,

      and informed the sentencing court that Thornton had been arrested and charged

      with a new offense earlier that month. Id. at 27-28, 65-66, 91. Pietrzak noted,

      as Lee and Johnson had noted in their April 2008 memo, that Thornton’s

      probation in Cause 81612 had been paused while he served time for his

      conviction in Cause 28198 and then resumed on April 5, 2010 upon completion

      of his sentence for that conviction. Id. at 91. Pietrzak’s notice of probation

      violation stated in pertinent part, “Mr. Thornton was continued on Probation

      on 4/5/10 after serving an executed sentence on another case.” Id.


[6]   An evidentiary hearing was held on the probation violation on February 10,

      2011. At the hearing, Thornton argued that his August 2010 arrest did not

      violate the terms of his probation because his probation had ended in August

      Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019       Page 3 of 12
      2009. Id. at 67. The sentencing court rejected that argument, found that

      Thornton had violated his probation, and ordered his previously-suspended

      four-year sentence executed in the Indiana Department of Correction. Id. at 28,

      67.


[7]   While incarcerated, Thornton filed a motion to correct the erroneous probation

      revocation and sentence. On May 10, 2012, a hearing was held on Thornton’s

      motion, and the sentencing court vacated the February 10, 2011 revocation of

      probation, stating in pertinent part:


              The court being duly advised in the premises, the court sets aside
              the revocation of defendant’s probation due to the fact that it’s
              unclear whether the defendant’s probation was tolled during the
              serving of an unrelated executed sentence. The court finding no
              case law on this issue, the court construes the law against the
              state and in favor of the defendant. Wherefore, the revocation is
              vacated, and the defendant is ordered released.


      Id. at 30.


[8]   On January 30, 2014, Thornton filed a complaint, alleging state tort claims and

      claims under 42 U.S.C. section 1983 against several parties, including the

      Appellees. On July 7, 2014, the Appellees and the other remaining defendants

      filed a motion to dismiss, alleging the complaint was filed past the statute of

      limitations, that Thornton had failed to timely submit a tort claim notice, and

      that the defendants were immune. On August 21, 2014, the trial court granted

      the motion to dismiss the action.


[9]   Thornton appealed, and a panel of this court affirmed, finding:
      Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019        Page 4 of 12
        Thornton alleges no tortious conduct, malicious motive, or illegal
        acts by these defendants, who each acted within the scope of
        their employment as probation officers. The complaint alleges
        only that Lee presented the court with a mundane memorandum
        related to Thornton’s probation, Johnson signed this
        memorandum in her supervisory capacity, Pietrzak filed a notice
        of probation violation, and Buttz reviewed and signed the notice.
        Following a probation hearing, at which Thornton presented his
        argument that he was no longer on probation, the court revoked
        Thornton’s probation and sent him to prison.


        The fact that Thornton’s probation revocation was later vacated
        does not lead to the conclusion that the named probation officers
        committed a tort or intentionally or recklessly deprived him of
        his constitutional rights. As a matter of law, the complaint does
        not allege any facts with respect to the named probation officers
        upon which the trial court could have granted relief.


Thornton v. State, No. 49A02-1409-PL-662, (Ind. Ct. App. Aug. 14, 2015).

Thornton sought transfer with the Indiana Supreme Court, contending only

that his claims against Pietrzak, Buttz, Lee, and Johnson under 42 U.S.C.

section 1983 were improperly dismissed. Thornton v. State, 43 N.E.3d 585 (Ind.

2015). Our Supreme Court reversed the dismissal of Thornton’s claims, finding

that his complaint had stated a claim for relief under section 1983 because the

complaint alleged that Pietrzak, Buttz, Lee, and Johnson had taken actions

“which constituted ‘unconstitutional deprivations of liberty and violations of

due process.’” Id. at 587. The Supreme Court remanded the case to the trial

court for further proceedings. Id. at 588.




Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019       Page 5 of 12
[10]   On remand, the Appellees filed a motion for summary judgment, contending

       that they did not deprive Thornton of his constitutional rights and that they are

       immune from liability under section 1983 as quasi-judicial officers of the

       criminal court. Appellant’s App. Vol. 2 at 33-49. A hearing on the Appellees’

       motion for summary judgment was held on May 17, 2018, and the trial court

       took the matter under advisement. On May 18, 2018, the trial court issued its

       order granting summary judgment in favor of the Appellees. Thornton now

       appeals.


                                       Discussion and Decision
[11]   When reviewing the grant of summary judgment, our standard of review is the

       same as that of the trial court. FLM, LLC v. Cincinnati Ins. Co., 973 N.E.2d
1167, 1173 (Ind. Ct. App. 2012) (citing Wilcox Mfg. Grp., Inc. v. Mktg. Servs. of

       Ind., Inc., 832 N.E.2d 559, 562 (Ind. Ct. App. 2005)), trans. denied. We stand in

       the shoes of the trial court and apply a de novo standard of review. Id. (citing

       Cox v. N. Ind. Pub. Serv. Co., 848 N.E.2d 690, 695 (Ind. Ct. App. 2006)). Our

       review of a summary judgment motion is limited to those materials designated

       to the trial court. Ind. Trial Rule 56(H); Robson v. Tex. E. Corp., 833 N.E.2d
461, 466 (Ind. Ct. App. 2005), trans. denied. Summary judgment is appropriate

       only where the designated evidence shows there are no genuine issues of

       material fact and the moving party is entitled to judgment as a matter of law.

       T.R. 56(C). For summary judgment purposes, a fact is “material” if it bears on

       the ultimate resolution of relevant issues. FLM, 973 N.E.2d at 1173. We view

       the pleadings and designated materials in the light most favorable to the non-

       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019         Page 6 of 12
       moving party. Id. Additionally, all facts and reasonable inferences from those

       facts are construed in favor of the non-moving party. Id. (citing Troxel Equip.

       Co. v. Limberlost Bancshares, 833 N.E.2d 36, 40 (Ind. Ct. App. 2005), trans.

       denied). The initial burden is on the moving party to demonstrate the absence of

       any genuine issue of fact as to a determinative issue, at which point the burden

       shifts to the non-movant to come forward with contrary evidence showing an

       issue for the trier of fact. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014).


[12]   A trial court’s grant of summary judgment is clothed with a presumption of

       validity, and the party who lost in the trial court has the burden of

       demonstrating that the grant of summary judgment was erroneous. Henderson v.

       Reid Hosp. and Healthcare Servs., 17 N.E.3d 311, 315 (Ind. Ct. App. 2014), trans.

       denied. We will affirm upon any theory or basis supported by the designated

       materials. Id. When a trial court grants summary judgment, we carefully

       scrutinize that determination to ensure that a party was not improperly

       prevented from having his or her day in court. Id.


[13]   Thornton argues that the trial court erred when it granted summary judgment in

       favor of Appellees. He contends that there were genuine issues of material fact

       precluding Appellees’ entitlement to quasi-judicial immunity from his claims.

       Specifically, Thornton asserts that Appellees are not entitled to quasi-judicial

       immunity because they exceeded the scope of their authority as probation

       officers by failing to maintain accurate records and providing the sentencing

       court in Cause 81612 with knowingly false information.



       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019        Page 7 of 12
[14]   It is well-settled that judges are entitled to absolute judicial immunity from suits

       for money damages for all actions taken in the judge’s judicial capacity, unless

       those actions are taken in the complete absence of any jurisdiction. D.L. v.

       Huck, 978 N.E.2d 429, 433 (Ind. Ct. App. 2012) (citing H.B. v. State of Ind.-

       Elkhart Div. of Family & Children, 713 N.E.2d 300, 302 (Ind. Ct. App. 1999),

       trans. denied). The underlying purpose of the immunity is to preserve judicial

       independence in the decision-making process. Id.


[15]   The same policy justifies granting immunity to non-judicial officers who

       perform quasi-judicial functions. Id. “This quasi-judicial immunity is given to

       people ‘performing tasks so integral or intertwined with the judicial process that

       these persons are considered an arm of the judicial officer who is immune.’” Id.

       (quoting H.B., 713 N.E. 2d at 302). Courts, however, are reluctant to apply

       quasi-judicial immunity too broadly. “[I]f the ‘acts do not involve the judicial

       process so that a fear exists that freedom of judicial decision-making may be

       stifled,’ then the person or act in question should not be shielded by immunity.”

       Id. (quoting Lake Cty. Juvenile Court v. Swanson, 671 N.E.2d 429, 435 (Ind. Ct.

       App. 1996), trans. denied).


[16]   In determining whether a person is entitled to the benefit of judicial immunity,

       we use the functional approach established by the United States Supreme Court

       and look to the nature of the function performed, not the identity of the person

       who performed it. Id. (citing Forrester v. White, 484 U.S. 219, 224 (1988)). The

       act of executing or enforcing a court order is a function integral to judicial

       proceedings. Mendenhall v. City of Indianapolis, 717 N.E.2d 1218, 1226 (Ind. Ct.

       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019         Page 8 of 12
Ohio App. 1999) (citing Newman v. Deiter, 702 N.E.2d 1093, 1100 (Ind. Ct. App.

       1998), trans. denied, cert. denied, 528 U.S. 931 (1999)), trans. denied. Thus, a non-

       judicial officer who acts in furtherance of a valid court order is entitled to

       judicial immunity. Id. at 1226-27.


[17]   The question here is whether Appellees’ actions were so integral to or

       intertwined with the judicial process that, in performing them, Appellees would

       be considered an arm of the court and, therefore, immune. Appellees are

       probation officers who “serve at the pleasure of the appointing court and are

       directly responsible to and subject to the orders of the court.” Ind. Code § 11-

       13-1-1(c). Pursuant to statute, probation officers have mandatory duties,

       including, to “notify the court when a violation of a condition of probation

       occurs” and to “keep accurate records of cases investigated by [them] and of all

       cases assigned to [them] by the court and make these records available to the

       court upon request.” Ind. Code § 11-13-1-3(7), (9).


[18]   Thornton contends that Appellees’ actions of keeping inaccurate records

       regarding the status of his probation in Cause 81612 and filing of a false notice

       of probation violation exceeded the scope of Appellees’ authority as probation

       officers and resulted in his wrongful incarceration for the violation of his

       probation.


[19]   In Cause 81612, Thornton’s two-year probation period began on August 6,

       2007, when the sentencing court issued an order for probation to start.

       Appellant’s App. Vol. 2 at 27, 66. Under this original order, Thornton’s probation


       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019          Page 9 of 12
       period would have expired on August 6, 2009. However, on February 7, 2008,

       Thornton was sentenced to three years executed in an unrelated case, Cause

       28198, and on April 15, 2008, Lee wrote a memo to inform the sentencing court

       from Cause No. 81612 about this new sentence, stating, in part, “[Thornton’s]

       Probation will resume under Cause [81612] when his executed portion is

       completed.” Id. at 65-66, 76-77, 81.3 The sentencing court took no action on

       this memo. Id. at 86.


[20]   On August 20, 2010, Appellees filed a notice of probation violation, which

       informed the sentencing court that Thornton had been arrested and charged

       with a new offense earlier that month. Id. at 27-28, 65-66, 91. Appellees noted

       the same thing Lee and Johnson had noted in their April 2008 memo: that

       Thornton’s probation in Cause 81612 had been paused while he served time for

       his conviction in Cause 28198 and then resumed on April 5, 2010 upon

       completion of his sentence. Id. at 91. Thornton’s probation was revoked, he

       was ordered to serve his previously-suspended sentence, and after he filed a

       motion to correct the erroneous probation revocation and sentence, the

       sentencing court vacated the revocation of probation. In doing so, the

       sentencing court stated that, “it’s unclear whether the defendant’s probation

       was tolled during the serving of an unrelated executed sentence[, and] finding




       3
         Thornton concedes that Lee and Johnson, who reviewed and signed the April 15, 2008 memo, are entitled
       to quasi-judicial immunity against his claims for their actions concerning the memo because they were acting
       under the authority of the original sentencing order in Cause 81612.

       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019                             Page 10 of 12
       no case law on this issue, the court construes the law against the state and in

       favor of the defendant.” Id. at 30.


[21]   Thornton asserts that, because the sentencing court vacated his probation

       violation, Appellees were not acting in furtherance of a valid court order when

       they filed the probation violation in August 2010. However, the sentencing

       court, in vacating the probation violation, did not find that Appellees acted in

       violation of the original sentencing order or that they exceeded their statutory

       authority in filing the notice of probation violation. The sentencing court,

       instead, found that it was unclear whether Thornton’s probation was tolled

       when he served his sentence in Cause 28198 and that there was no caselaw on

       the issue. Because of this ambiguity, Appellees did not knowingly file a false

       probation violation and keep inaccurate records regarding the status of

       Thornton’s probation. To the contrary, they followed their statutory duty to

       notify the court when a violation of a condition of probation occurred pursuant

       to the original sentencing order in Cause 81612 and their belief that Thornton

       was still on probation at the time he committed new offenses because his

       probation had been tolled when he served an executed sentence in an unrelated

       case. After Appellees filed the notice of probation violation, an evidentiary

       hearing was held, at which, Thornton argued that his August 2010 arrest did

       not violate the terms of his probation because his probation had ended in

       August 2009. Id. at 67. The sentencing court rejected that argument and found

       that Thornton had violated his probation. Id. at 28, 67. Based on this, we

       conclude that, in filing the notice of probation violation, Appellees were


       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019      Page 11 of 12
       “performing [a task] so integral or intertwined with the judicial process” that

       they should be “considered an arm of the judicial officer who is immune.” See

       D.L., 978 N.E.2d at 433. Appellees are entitled to quasi-judicial immunity, and

       the trial court did not err when it granted summary judgment in their favor.


[22]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Opinion 18A-PL-1356 | March 19, 2019      Page 12 of 12